           Case 3:20-cv-00125-JM Document 17 Filed 08/31/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION


BRYAN ROGERS                                                                   PLAINTIFF

V.                                    3:20CV00125 JM

PECO FOODS, INC.                                                               DEFENDANT

                                              ORDER

      Pending is Defendant’s renewed motion to compel and renewed motion for extension of

time to complete discovery and file dispositive motions.

     Plaintiff’s counsel is ordered to file an amended response to the renewed motion to compel

(ECF No. 13) with verification of the discovery responses from his client, including actions

taken by prior counsel. The amended response is due by the end of day on September 3, 2021. If

Plaintiff fails to respond within this deadline, the case will be dismissed.

       Defendant’s renewed motion to compel (ECF No. 13) and renewed motion for extension

of time (ECF No. 14) are DENIED.

       IT IS SO ORDERED this 31st day of August, 2021.



                                                       __________________________________
                                                       James M. Moody Jr.
                                                       United States District Judge
